DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/21/2021.
	Applicants argues that the sub-species delineation defined in the office action dated 12/11/2020 should be revised since figures 6-8 show features present in both species 1 (fig 5) and species 2 (fig 9).  Applicants argument was found persuasive.  The restriction requirement between subspecies 1-4 was withdrawn.  The restriction requirement between species 1 (fig 5) and species 2 (fig 9) remains in place.
	Applicant argues that the species are not patentably distinct.  Examiner respectfully disagrees.  Each embodiment presents a unique connection between the reel and first disc.  Therefore applicant argument is not persuasive.  
	Claims 1-20 are currently pending.  Claims 7-9 have been withdrawn.

Drawings
Figure 1 and 3A-3C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Ericson, US Patent 5,052,523.

    PNG
    media_image1.png
    652
    564
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    770
    393
    media_image2.png
    Greyscale

	Regarding claim 1, Ericson discloses an elevator system (see fig 1) comprising: a traveling component (2) movable along a guide rail (6) within an elevator shaft (hoistway), the traveling component (2) comprising a roller guide (8) moveably engageable with the guide rail (6); and

Regarding claim 2, Ericson discloses the elevator system of claim 1, the actuator module (34) comprising a first disc (32) configured to selectively engage with the roller guide (8), the first disc (32) moveable between a first position (fig 3) wherein a gap (separation between 50 and 32) is present between the first disc (32) and the roller guide (8) and a second position (fig 4) wherein the first disc (32) is engaged (see engagement between 50 and 32) with the roller guide (8) such that rotation of a part of the roller guide (8) causes rotation of the first disc (32).
Regarding claim 3, Ericson discloses the elevator system of claim 2, further comprising a reel (16) operably connected to the first disc (32), wherein rotation of the first disc (32) causes rotation of the reel (16).
Regarding claim 4, Ericson discloses the elevator system of claim 3, wherein the connecting link (18) is windable (see fig 5) about the reel (16), wherein when the connecting link (18) is wound about the reel (16) the connecting link (18) causes the safety brake (22) to engage with the guide rail (6).
Regarding claim 5, Ericson discloses the elevator system of claim 3, further comprising: a drive shaft (28) connected to the first disc (32) such that rotation of the first disc (32) causes rotation of the drive shaft (28); and a bushing (30) connected to the reel (16) and arranged about the drive shaft (28) such that rotation of the drive shaft (28) causes rotation of the reel (16).
Regarding claim 10, Ericson discloses the elevator system of claim 2, further comprising a second disc (34) operably connected to the roller guide (8), wherein in the second position (fig 4) the first disc (32) is engaged with the second disc (34).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ericson.
	Regarding claim 6, Ericson discloses the elevator system of claim 5, but does not specify that the drive shaft is integrally formed with the first disc and the bushing is integrally formed with the reel.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to make the specified components integral since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  One having ordinary skill in the art would be motivated to construct integral structures in order to simplify assembly by reducing the number of parts in improve the strength and durability of the system. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs, US Patent 3,754,412.
Regarding claim 12, Ericson discloses the elevator system of claim 11, wherein the first disc (32) and second disc (34) are connected via a slip clutch (see column 4, line 12), but does not specify the structural details of slip clutch connection.  

    PNG
    media_image3.png
    248
    212
    media_image3.png
    Greyscale

Briggs teaches a similar slip clutch transmission component (see fig 1-4) comprises at least one first engagement feature (55,58) and one second engagement feature (52) and the engagement site between 25 and 40, wherein when the first disc (25) is engaged with the second disc (40), the at least one first engagement feature (55,58) engages with the at least one second engagement feature (52). (claim 12) 
wherein the at least one first engagement feature (55,58) comprises a pin (58) and the at least one second engagement feature (52) comprises a recess (53). (claim 13)
further comprising a biasing element (59) arranged to bias the pin (58) into the recess (53). (claim 14).
It would have been obvious to provide the slip clutch structure described by Briggs to the system disclosed by Ericson in order to employ a system with long and dependable service life with the minimum of maintenance. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ericson in view of Hu et al., US PGPub 2017/0001835.
Regarding claim 15, Ericson discloses the elevator system of claim 2 but does not specify a magnetic actuator.  

    PNG
    media_image4.png
    382
    502
    media_image4.png
    Greyscale

Hu et al. teaches a similar elevator braking system (see fig 1), further comprising: a magnetic element (66) arranged within the first disc (44); and a coil (46) arranged within the actuator module (42), the coil (46) configured to be energized to generate a magnetic field (see [0021]), wherein when energized the coil (46) causes the first disc (44) to transition from the first position (fig 2) to the second position (fig 4).  It would have been obvious to provide the electromagnetic brake actuator described by Hu et al. to the system disclosed by Ericson in order to improve the response speed of the braking in the event of overspeed conditions.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericson in view of Jiancong et al., CN103086226.
Ericson discloses the elevator system of claim 2, but does not specify a controller and encoder.  

    PNG
    media_image5.png
    615
    319
    media_image5.png
    Greyscale

Jiancong et al. teaches a similar elevator safety brake (see abstract) further comprising a safety system controller (3) operably connected to the actuator module (10-1). (claim 16)
further comprising an encoder (1-6) operably connected to the roller guide (1-1), wherein the encoder (1-6) is configured in communication with the safety system controller (3). (claim 17)
further comprising a sensor portion (5) configured to detect operation of the actuator module (10-1). (claim 19)
wherein the sensor portion (3) comprises a sensor (5) configured to detect a position of the first disc (1-1), wherein the sensor (5) is configured to detect at least a rotation of a detectable element (encoder 1-6) operably connected to the first disc (1-1).
It would have been obvious to provide the safety controller and encoder described by Jiancong et al. to the system disclosed by Ericson in order to simplify the actuator assembly and improve reliability. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner




/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654